Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 16, 2014

                                      No. 04-13-00301-CR

                             Ex Parte Christopher Ruben ZAVALA,
                                            Appellant

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6759
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER

Sitting:       Catherine Stone, Chief Justice
               Karen Angelini, Justice
               Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice

        The Court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED. The Appellant also filed an Emergency Motion to Extend Stay of Trial Court
Proceedings and the motion is DENIED AS MOOT. Our appellate judgment does not take effect
until the mandate is issued, at which time the stay of the trial court proceedings will expire. See
Tex. R. App. P. 18.6.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court